Title: To Alexander Hamilton from John Beale Bordley, 11 November 1791
From: Bordley, John Beale
To: Hamilton, Alexander



Wye (on the Eastern shore of Maryland)11 Novr. 1791.
Dear Sir,

The method in which I proceeded on the enquiry, was this: In conversation with farmers, I expressed a wish to be informed of several particulars in rural concerns, that seem to me to have been too little thought of by Husbandmen. On explaining my meaning they approved of the design & promised to recollect what they could of those matters, and that they would communicate the result to me. Having thus prepared them, I sometime after delivered to them printed papers containing the particulars of my enquiries, and requested they would fill up the blanks in those papers. The last step was to wait on them at their houses.
The information contained in the paper which I have now the honor to deliver to you, is all that could be obtained. The farmers received the papers with hearty intentions to fill up the blanks, without conceiving there was any difficulty in the execution; yet the only reason of there not being other answers to the questions, is solely from the difficulty—to them the impossibility of fulfilling their design & promise; for they kept no minutes, & their attention to the bulk of the articles, as they acknowledged with concern, had been trifling. On this occasion I had the pleasure to hear several of the farmers declare, that being, by the enquiry, led to think on the numerous particulars in the paper, they had determined in future to make some account of them, as they conceive it will be considerably advantageous to them.
The little introduction to the piece was meant to soften it from an appearance it might have of an inventory of their Effects; and I think that if the value of things, especially of the Land, can be omitted, the quantities would be more readily, if not also in more numerous instances, obtained: and there would be less danger of a jealousy that the enquiry is meant for political purposes. In one instance only there appeared a suspicion that such a use was intended. It was the last conversation I had on the subject with some farming gentlemen. “It may be said by some people that Mr: B. is a politician, and that he wants to know the value of Country Estates that they may be taxed.”
The value of Lands as reported by the proprietors, probably is less to be depended on, than if it was collected from conversations with the people from the several States. Ask any man what his Land would sell for, or is worth, he cannot find a moderate rate. The land in the present case is fully worth the sum it is rated at; but yet in my opinion, it could not be now sold, on time, for that price. No article is so slow of sale, as Land at this time.
I have the honor to be &c.
Beale Bordley. Alex. Hamilton Esquire
